Order, Supreme Court, New York County (Ira Gammerman, J.), entered on or about August 10, 1995, which granted defendant’s motion to dismiss the complaint and to vacate the notice of pendency, unanimously affirmed, with costs.
Based on the documentary evidence submitted to the motion court, it is clear that plaintiff was not prevented from closing on the scheduled "time of the essence” date due to renovations in the building by the ground floor tenant or reluctance of the lender, such conditions not being made part of the contract. Nor did the contract have any financing contingency clause which might have excused plaintiff’s failure to perform. We also find that the defendant conclusively established, by documentary evidence, that a "time of the essence” closing had been set for May 26, 1995 (see, Liba Estates v Edryn Corp., 178 AD2d 152, 153). Concur—Murphy, P. J., Wallach, Kupferman, Ross and Williams, JJ.